Detailed Action
This action is in response to RCE filed on 07/12/2022. 
This application was filed on 09/03/2019, which claims priority to provisional application no. 62/758272 filed on 11/09/2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Applicant's Response
In Applicant' s Response dated 07/12/2022, Applicant amended claims 1, 9, and 17.  Applicant argued against various rejections previously set forth in the Office Action mailed on 07/12/2022. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 1, 7-8, 9, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2006/0095447 A1, referred hereinafter as D1) in view of Murphy (“How to Import and Export Documents in Google Drive”, NPL, dated: 12/12/2016, pages 1-21, referred hereinafter as D4) in view of Max (“How to List Faster with eBay Bulk Listing Solutions”, NPL, pages 1-10, dated 01/28/2018, referred hereinafter as D5).  

As per claim 1, D1 discloses, 
A computer-implemented method for automatically and dynamically generating listings on an equipment electronic commerce platform, the method comprising, (D1, title, abstract). 
providing, by the one or more processors, options in seller interface of the equipment electronic commerce platform to generate one or more electronic listing for products, (D1, figure 3, 0036 discloses interface for user to select and upload spreadsheet/spreadsheet data (e.g. product data) to various databases.).
the options including a third option for uploading one or more spreadsheets including the products; a receiving, by one or more processors, a request via the third option in the seller interface of the equipment electronic commerce platform to upload the one or more spreadsheet data… for one or more equipment transactions, (D1, figure 3, 0036 discloses interface for user to select and upload spreadsheet/spreadsheet data to various databases.  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight). 
in response to receiving the request, generating, by the one or more processors, an upload interface in the seller interface of the equipment electronic commerce platform, the upload interface including a widget for selecting the one or more spreadsheet data… to be uploaded , (D1, figures 3-4, 0036-0038 discloses displayed  interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases.  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).  
receiving, by the one or more processors, a selection of the one or more spreadsheet data… associated with the one or more equipment transactions, from the widget at the upload interface in the seller interface of the equipment electronic commerce platform, (D1, figures 3-4, 0036-0038 discloses displayed  interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases.  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight.).  
receiving, by the one or more processors, the one or more spreadsheet data… to be uploaded, (D1, figures 3-4, 0036-0038 discloses displayed  interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases.  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).   
converting, by the one or more processors, one or more entries of the one or more spreadsheet data to be uploaded into one or more electronic listings, (D1, figures 3-4, 0036-0038, 0052-0064 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted and published/stored into various databases.  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).   
 generating, by the one or more processors, an updated electronic catalog in the seller interface of the equipment electronic commerce platform, the updated electronic catalog including the one or more electronic listings, (D1, figures 3-4, 0036-0038, 0052-0064 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted and published/stored into various databases (e.g. updating catalogs).  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).
displaying, by the one or more processors, the generated one or more electronic listing in a buyer interface of the equipment electronic commerce interface, the buyer interface being different from the seller interface, (D1, figures 3-4, figure 7-8, 0036-0038, 0052-0064, 0104-0113 discloses importing and displaying, by the one or more processors, the generated one or more electronic listing submitted by other users/employees in a buyer interface of the equipment electronic commerce interface, the buyer interface being different instance from the seller interface.).
As noted above, D1 discloses uploading/converting of a spreadsheet data via interface/widgets; however, D1 fails to expressly disclose - upload one or more spreadsheet data files… a widget for selecting the one or more spreadsheet data files to be uploaded… receiving, by the one or more processors, the selection of the one or more spreadsheet data files associated with the one or more equipment transactions, at the upload interface… receiving the one or more spreadsheet data files to be uploaded; the options including a first option for searching for the products in an existing database. 
D4 (pages 3-11) shows/discloses interface/widget for selecting single/multiple spreadsheet data files for upload/conversion into google sheets/docs.  Thus, D4 clearly discloses upload one or more spreadsheet data files… a widget for selecting the one or more spreadsheet data files to be uploaded… receiving, by the one or more processors, the selection of the one or more spreadsheet data files associated with the one or more equipment transactions, at the upload interface… receiving the one or more spreadsheet data files to be uploaded and the options including a first option for searching for the products in an existing database (e.g. google sheets includes search box for searching for document/sheets as shown in the screenshot of the interface as known to one of ordinary skill in the art.). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teaching of D4 as noted above.  This would have obvious for the purpose of providing a user interface for user to, search, and select and upload/convert specific spreadsheets into a cloud service, and thus being able to access the converted spreadsheets data files from anywhere as disclosed by D4 (pages 1-2).
D1 fails to expressly disclose – [providing] a second option for filling out information in one or more data fields about the products.
D5 (pages 1-7) shows/discloses interface/widget for providing, by one or more processors, options in a seller interface of the equipment electronic commerce platform to generate one or more electronic listings for products, the options including a first option for searching for the products in an existing database (e.g. D5 allows user to at visually search the list and select particular items), a second option for filling out information in one or more data fields about the products (e.g. edit problematic listings).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teaching of D5 as noted above.  This would have obvious for the purpose of providing a user interface for user to bulk edit, review and/or upload listing to be published into various platforms as disclosed by D5. 
 


As per claim 7, the rejection of claim1 further incorporated, D1 discloses,
generating, by the one or more processors, a listings management user interface for a first seller, the listings management user interface including a visual representation for each file attached by the first seller, (D1, figure 4 shows display a listing of data of at least one attached file.  The examiner notes that “seller” is merely non-functional descriptive material.). 

As per claim 8, the rejection of claim 7 further incorporated, D1 discloses,
receiving, by the one or more processors, a request from the first seller to manage listings associated with the first seller; and in response to receiving the request to manage listings, loading, by the one or more processors, the listings management user interface on a user device associated with the first seller, (D1, figure 4 shows display a listing of data of at least one attached file based on user selection and allowing using to ”manage” the data/listing as shown in figure 4.  The examiner notes that “seller” and/or “listing” are merely non-functional descriptive material.).

As per claims 9, 15-16, and 17:
Claims 9, 15-16, and 17 system and medium claims corresponding to method claims 1, 7-8 and are of substantially same scope. 
Accordingly, claims 9, 15-16, and 17 are rejected under the same rational as set forth for claims 1, 7-8. 

Claim 2-6, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2006/0095447 A1, referred hereinafter as D1) in view of Murphy (“How to Import and Export Documents in Google Drive”, NPL, dated: 12/12/2016, pages 1-21, referred hereinafter as D4) in view of Max (“How to List Faster with eBay Bulk Listing Solutions”, NPL, pages 1-10, dated 01/28/2018, referred hereinafter as D5) in view of Basri (US 2016/0321412 A1, referred hereinafter as D3). 
	 
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the converting the one or more entries of the one or more spreadsheet data files into one or more electronic listings further comprises: storing, by the one or more processors, the received one or more spreadsheet data files as one or more [databases and/or database entries], (D1, figures 3-4, 0036-0038, 0052-0064 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted and published/stored into various databases (e.g. updating catalogs).  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).
D1 fails to expressly disclose - CSV (comma-separated values) data files, the one or more CSV data files each including CSV data.
D3 (figure 11-13, 0216-0218) discloses CSV and uploading/validating the CSV data/files.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teaching of D3 as noted above.  This would have obvious, predictable, and/or a simple substitution to use CSV data type to update database with new or updated data as disclosed by D3 and as known to one of ordinary skill in the art.     

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the converting the one or more entries of the one or more spreadsheet data files into one or more electronic listings further comprises: validating, by the one or more processors, each of the one or more [data entries] based on one or more validation rules associated with the one or more equipment transactions, (D1, figures 3-4, 0036-0038, 0052-006 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted/validated and published/stored into various databases (e.g. updating catalogs).  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).
D1 fails to expressly disclose- [validating] CSV data files based on one or more validation rules associated with the one or more equipment transactions.
D3 (figure 11-13, 0216-0218) discloses CSV and uploading/validating the CSV data/files.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teaching of D3 as noted above.  This would have obvious, predictable, and/or a simple substitution to use validated CSV data type to update database with new or updated data as disclosed by D3 and as known to one of ordinary skill in the art.     

As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
wherein the converting the one or more entries of the one or more spreadsheet data files into one or more electronic listings further comprises, (D1, figures 3-4, 0036-0038, 0052-006 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted/validated and published/stored into various databases (e.g. updating catalogs).  The examiner notes that “one or more equipment transactions” is merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).
D1 fails to expressly disclose - in response to detecting that the one or more CSV data files have been validated, uploading, by the one or more processors, the validated one or more CSV data files to one or more processing inbound file repositories; creating in a data upload master table, by the one or more processors, a record associated with the uploaded validated one or more CSV data files in the one or more processing inbound file repositories; and adding, by the one or more processors, child data indicative of the uploaded validated one or more CSV data files to a data upload child table.
D3 (figure 11-13, 0112, 0142-0218) discloses CSV and uploading/validating the CSV data/files in importing the validated data into a database.  Thus, D3 clearly includes in response to detecting that the one or more CSV data files have been validated, uploading, by the one or more processors, the validated one or more CSV data files to one or more processing inbound file repositories (e.g. database is updated with validated data); creating in a data upload master table (e.g. at least one record is created), by the one or more processors, a record associated with the uploaded validated one or more CSV data files in the one or more processing inbound file repositories; and adding, by the one or more processors, child data indicative of the uploaded validated one or more CSV data files to a data upload child table (e.g. any number of fields are added, updated and/or imported).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teaching of D3 as noted above.  This would have obvious, predictable, and/or a simple substitution to use validated CSV data type to update database with new or updated data as disclosed by D3 and as known to one of ordinary skill in the art.     

As per claim 5, the rejection of claim 4 of further incorporated, D1 discloses,
wherein the converting the one or more entries of the one or more spreadsheet data files into one or more electronic listings further comprises: identifying, by the one or more processors, one or more new product identifiers, based on the data upload child table; and for each of the identified one or more new product identifiers, assigning, by the one or more processors, an identifier of a seller to the new product identifier, (D1, figures 3-4, 0008, 0036-0038, 0052-0064 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted and published/stored into various databases (e.g. updating catalogs).  D1 further discloses temporary row identification are replaced with permanent row identifiers at the server/database.  Thus, D1 clearly discloses identifying, by the one or more processors, one or more new product identifiers (e.g. temporary rows), based on the data upload child table; and for each of the identified one or more new product identifiers, assigning, by the one or more processors, an identifier of a seller (e.g. permanent identifier) to the new product identifier (e.g. associated data).  The examiner notes that “one or more equipment transactions”, “seller”, “product identifier” are merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).

As per claim 6, the rejection of claim 5 further incorporated, D1 discloses,
wherein the converting the one or more entries of the one or more spreadsheet data files into one or more electronic listings further comprises: identifying, by the one or more processors, one or more existing product identifiers, based on the data upload child table and one or more existing listings at the equipment electronic commerce platform; and updating, by the one or more processors, the one or more data upload child table based on the identified one or more existing product identifiers and the uploaded validated one or more… data files in the one or more processing inbound file repositories, (D1, figures 3-4, 0008, 0036-0038, 0052-0064, 0079-0081 discloses displayed interfaces based on user selections, where interface allows user to select and upload at least one spreadsheet data to various databases, where the spreadsheet/spreadsheet data is converted/validated and published/stored into various databases (e.g. updating catalogs).  D1 further discloses updated existing rows/columns of data at the server/database and further temporary row identification are replaced with permanent row identifiers at the server/database.  Thus, D1 clearly discloses identifying, by the one or more processors, one or more existing product identifiers, based on the data upload child table and one or more existing listings at the equipment electronic commerce platform (e.g. uploaded is mapped and used to updated server columns and rows); and updating, by the one or more processors, the one or more data upload child table based on the identified one or more existing product identifiers and the uploaded validated one or more… data files in the one or more processing inbound file repositories.   The examiner notes that “one or more equipment transactions”, “seller”, “product identifier” are merely non-functional descriptive material (e.g. data) and is therefore given little to no patentable weight).
D1 fails to expressly disclose- [validated] CSV data files based on one or more validation rules associated with the one or more equipment transactions.
D3 (figure 11-13, 0216-0218) discloses CSV and uploading/validating the CSV data/files.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teaching of D3 as noted above.  This would have obvious, predictable, and/or a simple substitution to use validated CSV data type to update database with new or updated data as disclosed by D3 and as known to one of ordinary skill in the art.     

As per claims 10-14, and 18-20:
Claims 10-14, and 18-20 system and medium claims corresponding to method claims 2-6 and are of substantially same scope. 
Accordingly, claims 10-14, and 18-20 are rejected under the same rational as set forth for claims 2-6. 

Response to Arguments
	Applicant’s arguments filed on 07/12/2022 have been fully considered but they are not persuasive and/or moot in view of new/modified grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144